Citation Nr: 0311811	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  97-34 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for major depression.

2.  Evaluation of service-connected degenerative joint 
disease (DJD) of the left knee, evaluated as 10 percent 
disabling since June 20, 1996.



REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

The case was previously before the Board in February 2002.  
At that time entitlement to service connection for 
degenerative joint disease of the left knee was on appeal, 
along with the claim of service connection for major 
depression.  The Board remanded the case.  Thereafter, by a 
December 2002 action, the RO granted service connection for 
degenerative joint disease of the left knee and assigned a 10 
percent disability rating, effective from June 20, 1996.  The 
veteran has expressed disagreement with the initial 
disability evaluation and has perfected an appeal of that 
issue.  Accordingly, the issue of entitlement to a higher 
initial rating for the veteran's service-connected left knee 
disability is before the Board for appellate review.


REMAND

As noted above, the posture of this case has changed since 
the Board's remand in February 2002.  In particular, the 
veteran's claim for service connection for degenerative joint 
disease (DJD) of the left knee was granted.  The veteran now 
seeks a higher initial evaluation for that disability.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection for DJD of the left knee was predicated on 
the results of a September 2002 VA orthopedic examination 
that related the veteran's current diagnosis of DJD of the 
left knee to a history of injury in service.  The examination 
report noted that the veteran complained of the knee feeling 
like it was coming apart, grinding and buckling.  The veteran 
also said that he had fallen several times.  As the 
examination was directed toward an opinion to allow for a 
decision regarding service connection, there was no 
discussion of whether the left knee exhibited weakened 
movement, excess fatigability, incoordination, or other 
functional loss, and whether pain limited functional ability 
during flare-ups or when the joint was used repeatedly over a 
period of time.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.40, 4.45 (2002).  As the veteran's current 
claim involving the left knee involves the disability rating, 
another examination that addresses those elements is 
required.

The veteran is also seeking entitlement to service connection 
for major depression.  The veteran was afforded a VA 
psychiatric examination in September 2002 in keeping with 
instructions provided in the February 2002 remand.  The 
examiner provided a diagnosis of post-traumatic stress 
disorder (PTSD).  He did not address the issue of whether the 
veteran had a diagnosis of major depression and whether that 
disorder was caused or made worse by the veteran's period of 
service.  The RO attempted to have the examiner amend the 
examination report.

The examiner provided an addendum in November 2002.  He noted 
that the veteran received psychiatric treatment for many 
years and was diagnosed with major depression and anxiety 
during that time.  The examiner repeated his assertion that 
the veteran had PTSD from events that occurred in service.  
He also said that the veteran had depression and anxiety from 
events that occurred when the veteran was a youth.  The 
examiner did not provide any opinion as to whether any 
preexisting depression and anxiety were made worse by the 
veteran's military service.

The Board notes that the VA psychiatric examiner said that 
the veteran was placed on Triavil, an antidepressant, in 
1971.  A June 1996 VA outpatient treatment record also 
recorded a history of treatment in the 1970's with a notation 
that the veteran was prescribed Triavil and Xanax for several 
years.  The veteran has not provided any information 
regarding this early treatment despite the RO's several 
requests for information or evidence pertinent to his claim.  
The veteran should be contacted again and informed that such 
evidence is important to his claim as it may establish 
treatment for major depression during military service or 
soon after his discharge from service in 1971.  

It was noted that the veteran was in receipt of Social 
Security Administration (SSA) disability at the time of his 
November 1996 VA psychiatric examination.  The veteran was 
reported to be in receipt of such benefits from 1992.  The 
September 2002 VA psychiatric examination report also noted 
that the veteran was in receipt of SSA disability benefits 
since 1992.  In order to ensure that his claims are 
adjudicated on the basis of a complete evidentiary record, 
the SSA award letter and evidence should be obtained.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Such 
evidence may be relevant to the veteran's claim for a higher 
rating for his left knee disability as well as his claim for 
service connection for major depression.

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his left knee or 
psychiatric problems.  The Board is 
particularly interested in any 
psychiatric treatment records relating to 
treatment provided in the 1970's.  After 
securing any necessary authorizations, 
the RO should request copies of all 
indicated records that have not been 
previously secured and associate them 
with the claims folder.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The RO should schedule the veteran 
for a VA psychiatric examination to 
address the etiology of his major 
depression.  The examiner should review 
the entire record, especially the 
veteran's service medical records, and 
should provide an opinion as to whether 
it is at least as likely as not that any 
currently shown major depression began 
during the veteran's period of military 
service.  If the examiner concludes that 
it did not begin during service, the 
examiner should provide an opinion on 
whether it is clear and unmistakable from 
the available record that major 
depression preexisted the veteran's 
military service.  The examiner should 
also provide an opinion as to whether any 
preexisting major depression underwent an 
increase in severity during service, and 
if so whether it is clear from the record 
that such worsening was not beyond the 
natural progress of the disease process.  
The complete rationale for any opinion 
expressed must be provided.  The examiner 
should identify the evidence of record 
that supports each opinion provided.

4.  The RO should also schedule a VA 
orthopedic examination to determine the 
nature and extent of the veteran's left 
knee disability.  All necessary tests and 
studies including X-ray and range of 
motion studies must be conducted.  The 
orthopedic examination report must 
discuss any weakened movement, including 
weakened movement against varying 
resistance, excess fatigability with use, 
incoordination, painful motion, and pain 
with use, and provide an opinion as to 
how these factors result in any 
limitation of function.  If the veteran 
describes flare-ups of pain, the examiner 
must offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups.  All losses of 
function should be equated to additional 
degrees of limitation of motion (beyond 
that shown clinically).  

5.  After the above development, the RO 
should review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  If the medical opinion 
evidence does not respond to the 
questions set forth above, the report(s) 
must be returned to the examiner for 
corrective action.  See 38 C.F.R. § 4.2 
(2002); Stegall v. West, 11 Vet. App. 
268, 271 (1998).  

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  Thereafter, the RO should 
re-adjudicate the veterans claims.  

If any benefit sought remains denied, the veteran and his 
attorney should be provided a supplemental statement of the 
case, and the opportunity to respond.  Thereafter, the case 
should be returned to the Board for further appellate review.  
The purpose of this remand is to obtain additional evidence 
and ensure that the veteran is afforded due process of law.  
The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this case.  No action 
is required by the veteran until contacted by the RO; 
however, he has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

